  Case 17-20759       Doc 59     Filed 10/04/19 Entered 10/04/19 14:24:28           Desc Main
                                   Document     Page 1 of 4


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In Re:                                       )       17-20759
                                             )
MASHAWN WILLIAMS,                            )       Chapter 13
                                             )
                      Debtor.                )       Hon. Judge: HUNT

                                    NOTICE OF MOTION

To the following persons or entities who were served via email by the Bankruptcy Court
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
Marilyn O. Marshall, Chapter 13 Trustee: courtdocs@chi13.com

To the following persons or entities who were served via first-class U.S. Mail:
See attached service list.

Please take notice that I shall appear before the following named Bankruptcy Judge, or any other
Judge presiding in his or her stead at 219 S. Dearborn Street, Chicago, IL 60604, and in the
following courtroom (or any other place posted), and present the attached Motion to Modify
Plan and Extend Time to File a Claim, at which time and place you may appear.

         JUDGE:       HUNT
         ROOM:        719
         DATE:        October 28, 2019
         TIME:        9:30 AM

                                     PROOF OF SERVICE

The undersigned certifies that copies of this Notice and attachments were served to the listed
persons or entities, if service by mail was indicated above, by depositing same in the U.S. Mail at
Wheeling, Illinois 60090, on or before October 3, 2019, at 5:30 p.m., with proper postage
prepaid, unless a copy was provided electronically by the Bankruptcy Court.

DATE OF SERVICE: October 3, 2019                     /s/ Robert C. Bansfield Jr.
                                                     Robert C. Bansfield Jr. ARDC #6329415

Attorney for the Debtor(s)
DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
847/520-8100
  Case 17-20759      Doc 59     Filed 10/04/19 Entered 10/04/19 14:24:28   Desc Main
                                  Document     Page 2 of 4


To the following persons or entities who have been served via U.S. Mail:

Mashawn Williams
783 Buffalo Ave. Apt. 1
Calumet City, IL 60409

City of Chicago Department of Finance
C/O Law Offices of Talon and Ktsanes
223 W. Jackson St. Suite #512
Chicago, IL 60606

Prestige Financial Services
BANKRUPTCY DEPT
PO BOX 26707
Salt Lake City UT 84126

T Mobile/T-Mobile USA Inc
by American InfoSource LP as agent
4515 N Santa Fe Ave
Oklahoma City, OK 73118

City Of Chicago Department of Finance
C/O Arnold Scott Harris P.C.
111 W Jackson Blvd Suite 600
Chicago, IL 60604

Peoples Gas
Bankruptcy Department
200 E. Randolph Street
Chicago, IL 60601

Commonwealth Edison Company
Bankruptcy Department
1919 Swift Drive
Oakbrook, IL 60523

Amgun Investments, LLC
Wator & Zac, LLC
10711 S. Roberts Rd.
Palos Hills, IL 60465

Exeter Finance Corp
4515 N Santa Fe Ave., Dept. APS
Oklahoma City, OK 73118
  Case 17-20759        Doc 59     Filed 10/04/19 Entered 10/04/19 14:24:28              Desc Main
                                    Document     Page 3 of 4


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In Re:                                         )       17-20759
                                               )
MASHAWN WILLIAMS,                              )       Chapter 13
                                               )
                       Debtor.                 )       Hon. Judge: HUNT

 MOTION TO MODIFY CHAPTER 13 PLAN AND EXTEND TIME FOR DEBTOR TO
                         FILE A CLAIM

         NOW COMES, the Debtor, MASHAWN WILLIAMS, by and through his attorneys,

DAVID M. SIEGEL AND ASSOCIATES, to present this Motion, and in support thereof states

as follows:

1. Jurisdiction is proper and venue is fixed in this Court with respect to these parties.

2. On July 12, 2017, the Debtor filed a voluntary petition for relief pursuant to Chapter 13 under

   Title 11 USC, and the Chapter 13 plan was confirmed on January 22, 2018. Marilyn O.

   Marshall was appointed Trustee in this case.

3. The Debtor’s confirmed Chapter 13 plan provides for payments of $200.00 per month for at

   least 36 months, with payments to the General Unsecured Creditors of at least 10% of their

   allowed claims.

4. The Debtor tried in good faith to list all of his creditors in the schedules filed with his

   Chapter 13 petition, but the debt owed to the City of Chicago for an administrative judgment

   for moving violations was inadvertently omitted.

5. The deadline for filing a proof of claim was November 8, 2017, for all creditors except

   governmental units, and was January 8, 2018, for governmental units. The time for the

   Debtor to file a proof of claim pursuant to Bankruptcy Rule 3004 has expired.

6. The Debtor owes City of Chicago $1,922.77, as unsecured.
  Case 17-20759        Doc 59    Filed 10/04/19 Entered 10/04/19 14:24:28             Desc Main
                                   Document     Page 4 of 4


7. The Debtor intends that the debt owed to City of Chicago be paid through his Chapter 13

   plan, and desires to file a claim on behalf of said creditor to provide for that payment.

8. The Debtor further seeks that payment under the claim for said creditor be allowed and the

   time to file claims to be extended.

9. The Debtor also seeks to have the Chapter 13 plan modified pursuant to 11 U.S.C. Sec. 1329

   so that Part 2.1 of the plan provides that Debtor will pay to the Trustee $270.00 monthly

   pursuant to the provisions of the plan so that the plan remains feasible. The Debtor also seeks

   to modify §E7 of his plan to read: “7. Specially classified unsecured claim. A special class

   consisting of the following non-priority unsecured claim: City of Chicago c/o Talan &

   Ktsanes shall be paid at 100 % of the allowed amount. The total of all payments to this

   special class is estimated to be $1,922.77.”

10. Debtor will be able to afford the increase in his monthly payments by decreasing his costs on

   various expenses.



       WHEREFORE, the Debtor, MARSHAWN WILLIAMS, prays that this Honorable Court

enter an Order to Modify Plan and Extend Time for Debtor to File a Claim and for other such

relief as the Court deems fair and proper.

                                                     Respectfully Submitted,

                                                     /s/ Robert C. Bansfield Jr.
                                                     Robert C. Bansfield Jr. ARDC #6329415
                                                     Attorney for the Debtor(s)

DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, Il 60090
847/ 520-8100
